Exhibit 10.2

 

 

 

RESIGNATION

FROM THE BOARD OF DIRECTORS AND ALL OFFICER POSITIONS OF ALTEROLA BIOTECH, INC.

 





 

 

I, Michael Frederick Freitag, hereby resign from all officer and director
positions that I hold with Alterola B iotech, Inc., effective as of the close of
business on the date hereof.

 

Furthermore I confirm that I am owed no money or other consideration in lieu of
salary or directors fees or for any other reason, I release the company from any
claims of whatsoever nature and confirm I am not aware of any other undisclosed
liabilities.

 

 

/s/ Michael Frederick Freitag                

Michael Frederick Freitag

Dated: March 26th, 2018

